Case 0:18-cv-61587-BB Document 40 Entered on FLSD Docket 05/03/2019 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-cv-61587-BLOOM/Valle

 JALINE FENWICK, individually and on
 behalf of all others similarly situated,

        Plaintiff,

 v.

 AVENTURA DANCE CRUISE, LLC,

       Defendant.
 ________________________________/

                        ORDER OF DISMISSAL WITH PREJUDICE

        THIS CAUSE is before the Court upon the Notice of Voluntary Dismissal, ECF No. [39]

 (“Notice”), filed on May 3, 2019. The Court has carefully reviewed the Notice and the record, and

 is otherwise fully advised in the premises. Accordingly, it is ORDERED AND ADJUDGED as

 follows:

            1. The Notice, ECF No. [39] is APPROVED and ADOPTED;

            2. The above-styled case is DISMISSED WITH PREJUDICE;

            3. Each party shall bear its own attorneys’ fees and costs;

            4. To the extent not otherwise disposed of, all pending motions are denied as MOOT

                and all deadlines are TERMINATED;

            5. The Clerk of Court is directed to CLOSE this case.
Case 0:18-cv-61587-BB Document 40 Entered on FLSD Docket 05/03/2019 Page 2 of 2

                                                  Case No. 18-cv-61587-BLOOM/Valle


        DONE AND ORDERED in Chambers at Miami, Florida, on May 3, 2019.




                                               _________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                         2
